Exhibit 10.15

 

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 15, 2011 (the “First Loan Modification Effective
Date”), by and between (i) SILICON VALLEY BANK, a California corporation with a
loan production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”), and (ii) GTT-EMEA, LTD., a private limited
liability company incorporated and registered in England and Wales with offices
located at 5th Floor, Morley House, 26 Holborn Viaduct, London EC1A 2AT (“EMEA”)
PACKETEXCHANGE (IRELAND) LIMITED., a company incorporated and existing under the
laws of Ireland with registered number 373202, and whose registered address is
24-26 City Quay, Dublin 2 Ireland (“PEIRL”) and PACKETEXCHANGE (EUROPE)
LIMITED., a private limited company incorporated and registered in England and
Wales under company number 05164474 (“PELTD”, and together with EMEA and PEIRL,
individually and collectively, jointly and severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of June 29, 2011,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of June 29, 2011, between Borrower and Bank (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by (a) the
Collateral as described in the Loan Agreement and (b) the Intellectual Property
Collateral as defined in each Intellectual Property Security Agreement between
each Borrower and Bank (each, as amended, an “IP Agreement”) (together with any
other collateral security granted to Bank, the “Security Documents”)

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

A.Modifications to Loan Agreement.

 

1The Loan Agreement shall be amended by deleting the text appearing as Sections
2.1.2, 2.1.3 and 2.1.4, and inserting in lieu thereof the following:

 

“2.1.2 [Reserved.]

2.1.3 [Reserved.]

2.1.4 [Reserved.]”

 

2The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.2 thereof:

 

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services); plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve); plus (c) the FX Reduction Amount exceeds the lesser of either the
Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.”



1

 

 

Exhibit 10.15

 

 

and inserting in lieu thereof the following:

 

“2.2 Overadvances. If, at any time, the sum of the outstanding principal amount
of any Advances exceeds the lesser of either the Revolving Line or the Borrowing
Base (such excess amount being an “Overadvance”), Borrower shall immediately pay
to Bank in cash such Overadvance. Without limiting Borrower’s obligation to
repay Bank any amount of the Overadvance, Borrower agrees to pay Bank interest
on the outstanding amount of any Overadvance, on demand, at the Default Rate.”

 

3The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.4(c) thereof:

 

“(c) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank;”

 

and inserting in lieu thereof the following:

 

“(c) [Reserved];”



 

4The Loan Agreement shall be amended by deleting the following text appearing as
Section 3.4 thereof:

 

“3.4 Procedures for Borrowing; Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance (other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 3:00 p.m. Eastern time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.”

 

and inserting in lieu thereof the following:

 

“3.4 Procedures for Borrowing; Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 3:00 p.m. Eastern
time on the Funding Date of the Advance. Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee. Bank may rely on any telephone notice given by a person
whom Bank believes is a Responsible Officer or designee. Bank shall credit
Advances to the Designated Deposit Account. Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.”

 

5The Loan Agreement shall be amended by deleting the following text appearing as
Section 4.1 thereof:

 



2

 

 

Exhibit 10.15

 

 

“4.1 Grant of Security Interest. Each Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations (including, without
limitation, Obligations arising under the European Loan Agreement), a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.”

 

and inserting in lieu thereof the following:

 

“4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that expressly have superior priority to Bank’s Lien in this
Agreement).

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (b)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% (110% if such letters of credit
is denominated in a currency other than Dollars), of the Dollar Equivalent of
the face amount of all such Letters of Credit plus all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment), to secure all of the Obligations relating to such
Letters of Credit.”

 

6The Loan Agreement shall be amended by deleting the following text appearing in
Section 4.2 thereof:

 

“If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate liabilities, but including, without
limitation, Obligations arising under the European Loan Agreement) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate liabilities, but including, without limitation, Obligations arising
under the European Loan Agreement) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.”

 

7The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(a) thereof:

 

“(a) Liquidity. EMEA and its direct and indirect Foreign Subsidiaries shall at
all times maintain unrestricted cash plus the unused availability under the
Borrowing Base (the “Minimum Liquidity”) of at least the amounts indicated below
for the periods indicated below:



3

 

 

Exhibit 10.15

 

 

Period Minimum Liquidity     Effective Date through and including January 31,
2012 $3,000,000     February 1, 2012 through and including April 30, 2012
$3,000,000     May 1, 2012 and at all times thereafter $2,000,000”

 

and inserting in lieu thereof the following:

 

“(a) Liquidity. EMEA and its direct and indirect Foreign Subsidiaries shall at
all times maintain unrestricted cash plus the unused availability under the
Borrowing Base (the “Minimum Liquidity”) of at least the amounts indicated below
for the periods indicated below:

 

Period Minimum Liquidity     Effective Date through and including September 30,
2011 $3,000,000     October 1, 2011 through and including February 29, 2012
$2,750,000     March 1, 2012 and at all times thereafter $2,000,000”    

8The Loan Agreement shall be amended by deleting the following clauses (c) and
(d) from Section 9.1 thereof:

 

“(c) demand that Borrower (i) deposit cash with Bank in an amount equal to (i)
105% if the Letter of Credit is denominated in U.S. Dollars, or (ii) 110% if the
Letter of Credit is denominated in a currency other than U.S. Dollars, of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to such Letters of Credit, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all letter of credit fees scheduled to be paid or payable over
the remaining term of any Letters of Credit; provided, however, if an Event of
Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all Letters of Credit remaining undrawn shall automatically become
effective without any action by Bank;

 

(d) terminate any FX Forward Contracts;”

 

and inserting in lieu thereof the following:

 

“(c) demand that Borrower (i) deposit cash with Bank in an amount equal to (i)
105% if the letter of credit is denominated in U.S. Dollars, or (ii) 110% if the
letter of credit is denominated in a currency other than U.S. Dollars, of the
Dollar Equivalent of the aggregate face amount of all letters of credit
remaining undrawn plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to such letters of credit, as
collateral security for the repayment of any future drawings under such letters
of credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all letter of credit fees scheduled to be paid or payable over
the remaining term of any letters of credit; provided, however, if an Event of
Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all letters of credit remaining undrawn shall automatically become
effective without any action by Bank;



4

 

 

Exhibit 10.15

 

 

(d) terminate any foreign exchange forward contracts;”

 

9The Loan Agreement shall be amended by deleting the following text appearing as
Section 12.9 thereof:

 

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”

 

and inserting in lieu thereof the following:

 

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrower in Section 4.1 shall survive until the termination of all Bank Services
Agreements. The obligation of Borrower in Section 12.3 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.”

 

10The Loan Agreement shall be amended by inserting the following definitions,
each in its appropriate alphabetical order, in Section 13.1 thereof:

 

““Bank Services” are any products and/or credit services facilities provided to
Borrower by Bank, including, without limitation, all letters of credit, guidance
facilities, cash management services (including, without limitation, merchant
services, direct deposit of payroll, business credit cards and check cashing
services) and foreign exchange services as any such products or services may be
identified in Bank’s various agreements related thereto (each, a “Bank Services
Agreement”).

 

“First Loan Modification Effective Date” is December , 2011.”

 

11The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

 

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the
FX Reduction Amount, minus (d) any amounts used for Cash Management Services,
and minus (e) the outstanding principal balance of any Advances.



5

 

 

Exhibit 10.15

 

 

“Credit Extension” is any Advance, Letter of Credit, Term Loan, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.

 

“Loan Documents” are, collectively, this Agreement, each Debenture, each Share
Charge, each Guaranty, each Security Agreement, the Perfection Certificate, each
IP Agreement (if any), any note, or notes or guaranties executed by Borrower or
any Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

 

“Reserves” means, as of any date of determination, such amounts as Bank may,
after consultation with Borrower, from time to time establish and revise in good
faith reducing the amount of Advances, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formulas: (a) to reflect events, conditions, contingencies or risks which, as
determined by Bank in good faith, do or may have a material adverse affect on
(i) the Collateral or any other property which is security for the Obligations
or its value (including without limitation any increase in delinquencies of
Accounts), (ii) the assets or business of Borrower or any guarantor, or (iii)
the security interests and other rights of Bank in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Bank’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any guarantor to Bank is or may have been incomplete,
inaccurate or misleading in any material respect; or (c) in respect of any state
of facts which Bank determines in good faith reasonable business judgment
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.”

 

and inserting in lieu thereof the following:

 

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

 

“Credit Extension” is any Advance, letter of credit, Term Loan, foreign exchange
forward contract, amount utilized for cash management services, or any other
extension of credit by Bank for Borrower’s benefit.

 

“Loan Documents” are, collectively, this Agreement, any Bank Services Agreement,
each Debenture, each Share Charge, each Guaranty, each Security Agreement, the
Perfection Certificate, each IP Agreement (if any), any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower any Guarantor and/or for the benefit of Bank
in connection with this Agreement and/or Bank Services, all as amended,
restated, or otherwise modified.

 

“Reserves” means, as of any date of determination, such amounts as Bank may,
after consultation with Borrower, from time to time establish and revise in good
faith reducing the amount of Advances, letters of credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formulas: (a) to reflect events, conditions, contingencies or risks which, as
determined by Bank in good faith, do or may have a material adverse affect on
(i) the Collateral or any other property which is security for the Obligations
or its value (including without limitation any increase in delinquencies of
Accounts), (ii) the assets or business of Borrower or any guarantor, or (iii)
the security interests and other rights of Bank in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Bank’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any guarantor to Bank is or may have been incomplete,
inaccurate or misleading in any material respect; or (c) in respect of any state
of facts which Bank determines in good faith reasonable business judgment
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.”



6

 

 

Exhibit 10.15

 

 

12The Loan Agreement shall be amended by deleting the following definitions from
Section 13.1 thereof:

 

““Cash Management Services” is defined in Section 2.1.4.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“FX Reduction Amount” is defined in Section 2.1.3.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(b).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).”

 

13The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted and shall be replaced with Exhibit A attached hereto.

 

4. CONDITIONS PRECEDENT. As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to make further Advances
under the Revolving Line, the Bank shall have received the following documents
prior to or concurrently with this Agreement, each in form and substance
satisfactory to the Bank:

 

A.Copies, certified by a duly authorized officer of each Borrower, to be true
and complete as of the date hereof, of each of (i) the governing documents of
each Borrower, respectively, as in effect on the date hereof (but only to the
extent modified since last delivered to the Bank), (ii) the resolutions of each
Borrower, respectively, authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
each Borrower’s respective performance of all of the transactions contemplated
hereby (but only to the extent required since last delivered to Bank), and (iii)
an incumbency certificate giving the name and bearing a specimen signature of
each individual who shall be so authorized (but only to the extent any
signatories have changed since such incumbency certificate was last delivered to
Bank);

 

B.Updated evidence of insurance; and

 

C.Such other documents as Bank may reasonably request.

 

5. FEES. Borrower shall pay to Bank a Revolving Line modification fee equal to
Two Thousand Five Hundred Dollars ($2,500) plus a Term Loan modification fee
equal to Two Thousand Five Hundred Dollars ($2,500), each of which fees shall be
due on the date hereof and shall be deemed fully earned as of the date hereof.
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.



7

 

 

Exhibit 10.15

 

 

6. RATIFICATION OF IP AGREEMENTS. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of each IP Agreement, and
acknowledges, confirms and agrees that each respective IP Agreement contains an
accurate and complete listing of all Intellectual Property Collateral as defined
in each such IP Agreement as otherwise supplemented by the Loan Agreement and
any Perfection Certificate related thereto, shall remain in full force and
effect. Notwithstanding the terms and conditions of each IP Agreement, the
Borrower shall not register any Copyrights or Mask Works in the United States
Copyright Office unless it: (i) has given at least fifteen (15) days’
prior-written notice to Bank of its intent to register such Copyrights or Mask
Works and has provided Bank with a copy of the application it intends to file
with the United States Copyright Office (excluding exhibits thereto); (ii)
executes a security agreement or such other documents as Bank may reasonably
request in order to maintain the perfection and priority of Bank’s security
interest in the Copyrights proposed to be registered with the United States
Copyright Office; and (iii) records such security documents with the United
States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Copyrights or Mask Works. Borrower shall provide
written notice to Bank of any application filed by Borrower in the United States
Patent Trademark Office for a patent or to register a trademark or service mark
within fifteen (15) days of any such filing.

 

7. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. In addition,
the Borrower hereby certifies that no Collateral with a value greater than
Twenty-Five Thousand Dollars ($25,000) in the aggregate is in the possession of
any third party bailee (such as at a warehouse). In the event that Borrower,
after the date hereof, intends to store or otherwise deliver the Collateral with
a value in excess of Twenty-Five Thousand Dollars ($25,000), in the aggregate to
such a bailee, then Borrower shall first receive, the prior written consent of
Bank and such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate, dated as of June 29, 2011, and acknowledges, confirms
and agrees the disclosures and information Borrower provided to Bank in the
Perfection Certificate remain true and correct in all material respects as of
the date hereof.

 

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.



8

 

 

Exhibit 10.15

 

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to waive the Existing Defaults pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future waivers
or any other modifications to the Obligations. Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

 

12. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

 

13. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

9

 

 

Exhibit 10.15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the date first above written.

 

BORROWER:

 

GTT-EMEA, LTD.

 

By_________________________________
Name: Richard D. Calder, Jr.
Title: Director

 

PACKETEXCHANGE (EUROPE) LTD.

 

By______________________________
Name: Eric A. Swank
Title: Director

 

PACKETEXCHANGE (IRELAND) LIMITED

 

By_________________________________
Name:Chris McKee
Title: Director

 

 

BANK:

 

SILICON VALLEY BANK

 

By_________________________________
Name:______________________________
Title:_______________________________

 

 

 

The undersigned Responsible Officer of each entity listed below, ratifies,
confirms and reaffirms, all and singular, the terms and conditions of (i) a
certain Amended and Restated Unconditional Guaranty dated as of June 29, 2009
(the “Guaranty”) and (ii) a certain Amended and Restated Security Agreement
dated as of June 29, 2009 (the “Security Agreement”) and acknowledges, confirms
and agrees that the Guaranty and the Security Agreement shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

 

GLOBAL TELECOM & TECHNOLOGY, INC.


By___________________________________
Name: Eric A. Swank
Title: CFO

 

GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.

 

By___________________________________
Name: Eric A. Swank
Title: CFO

 

PACKETEXCHANGE, INC.



 By____________________________________
Name: Eric A. Swank
Title: Director

 

WBS CONNECT, LLC

 

By___________________________________
Name: Eric A. Swank
Title: CFO of Managing Member

 

PACKETEXCHANGE (USA), INC.
By____________________________________
Name: Eric A. Swank
Title: Director

 

 

 



 

10

 

 

Exhibit 10.15

 

 

 

 

 

The undersigned, Eric Swank, of GTT Global Telecom Government Services, LLC, a
Virginia limited liability company and wholly owned Subsidiary of GTTA,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
(i) a certain Unconditional Guaranty dated as of June 29, 2011 (the “Guaranty”)
and (ii) a certain Amended and Restated Security Agreement dated as of June 29,
2011 (the “Security Agreement”) and acknowledges, confirms and agrees that the
Guaranty and the Security Agreement shall remain in full force and effect and
shall in no way be limited by the execution of this Loan Modification Agreement,
or any other documents, instruments and/or agreements executed and/or delivered
in connection herewith.

 

By___________________________
Name: Eric A. Swank
Title: CFO of Sole Member

 

The undersigned, Eric Swank of TEK Channel consulting, LLC, a Colorado limited
liability company and wholly owned Subsidiary of GTTA, ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (i) a certain
Unconditional Guaranty dated as of June 29, 2011 (the “Guaranty”) and (ii) a
certain Amended and Restated Security Agreement dated as of June 29, 2011 (the
“Security Agreement”) and acknowledges, confirms and agrees that the Guaranty
and the Security Agreement shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.

 

 

By___________________________
Name: Eric A. Swank
Title: CFO of Managing Member

 

 

11

 

 

Exhibit 10.15



 

EXHIBIT B

 

 

COMPLIANCE CERTIFICATE

 



TO: SILICON VALLEY BANK Date:     FROM:   GTT-EMEA, LTD. et al.      

 

 

The undersigned authorized officer of GTT-EMEA, LTD. (a “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) each Borrower, and each of its respective Subsidiaries, has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state, national and local taxes, assessments, deposits and
contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.9 of the Agreement, and (5) no Liens have been levied or
claims made against any Borrower or any of its respective Subsidiaries, if any,
relating to unpaid employee payroll or benefits of which any Borrower has not
previously provided written notification to Bank. Attached are the required
documents supporting the certification. The undersigned certifies that these are
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly consolidated unaudited
financial statements of EMEA and its direct and indirect Subsidiaries with
Compliance Certificate Monthly within 30 days Yes   No Annual financial
statement (CPA Audited) + CC FYE within150 days Yes   No 10-Q, 10-K and 8-K
Within 5 days after filing with SEC Yes   No A/R & A/P Agings, Deferred Revenue
report Monthly within 15 days Yes   No Transaction Reports Monthly within 20
days and with each request for a Credit Extension Yes   No Projections FYE
within 45 days and as amended or updated Yes   No  

 

The following Intellectual Property was registered and/or the following
Governmental Approvals were obtained
after the Effective Date (if no registrations or approvals, state “None”)

____________________________________________________________________________

 

  

Financial Covenant Required Actual Complies         Maintain as indicated:      
Minimum Liquidity (certified monthly) * $_______ Yes   No Minimum Fixed Charge
Coverage Ratio (tested quarterly, on
a T3M basis 1.50:1.00 _____:1.0 Yes   No

 

* See Section 6.9(a) of the Loan Agreement



12

 

 

Exhibit 10.15

 

 



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

GTT-EMEA, LTD. et al.

 

 

By:

Name:

Title:

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:         Yes      No

 



13

 

 

Exhibit 10.15

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated: ____________________

 

I. Liquidity (Section 6.9(a))

 

Required: EMEA and its direct and indirect Foreign Subsidiaries shall at all
times maintain unrestricted cash plus the unused availability under the
Borrowing Base (the “Minimum Liquidity”) of at least the amounts indicated below
for the periods indicated below:

 

Period Minimum Liquidity     Effective Date through and including September 30,
2011 $3,000,000     October 1, 2011 through and including February 29, 2012
$2,750,000     March 1, 2012 and at all times thereafter $2,000,000


Actual:

 

A. Aggregate value of the unrestricted cash of EMEA and its direct and indirect
Foreign Subsidiaries

$                 

 

B. Aggregate value of the unused availability under the Borrowing Base

$                 

 

C.

LIQUIDITY (line A plus line B)

 

$                 

 

 

Is line C equal to or greater than $5,000,000?

 



      No, not in compliance     Yes, in compliance

 



14

 

  

Exhibit 10.15

 

II.               Fixed Charge Coverage Ratio. (Section 6.9(b))

 

Required: On a quarterly basis, as of the last day of each fiscal quarter of the
Borrower, measured on a trailing three month basis, EMEA and its Foreign
Subsidiaries shall maintain a ratio of (i) Cash Basis EBITDA for such period
divided by (ii) Fixed Charges of at least 1.50:1.00

 

Actual: All amounts measured on a trailing three month basis:

A. EBITDA

$                  

      B. Unfinanced Capital Expenditures

$                  

     

C.

Non-recurring cash expenses related to the PEX Acquisition approved by Bank, in
its reasonable discretion, on a case-by-case basis

$                       

D.

CASH BASIS EBITDA (line A minus line B plus line C)

$                       

E.

Fixed Charges $                        F. FIXED CHARGE COVERAGE RATIO (line D
divided by line E, expressed as a ratio)

                 :1.00 

     

Is line F equal to or greater than 1.50:1:00?

 



      No, not in compliance     Yes, in compliance

 



1

 

 

Exhibit 10.15

 

 

III.             Leverage Ratio. (Section 6.9(c))

 

Required: On a quarterly basis, as of the last day of each of the following
fiscal quarters of Borrower, GTTI and its direct and indirect Subsidiaries shall
maintain a ratio (the “Leverage Ratio”) of (i) total Indebtedness of Borrower
and its respective Subsidiaries (excluding the PEX Earn-out) divided by (ii)
trailing four (4) quarters Free Cash Flow, not to exceed the following:

 

 Quarterly Period Ending Maximum Leverage Ratio     June 30, 2011 4.75:1.00    
September 30, 2011 4.25:1.00     December 31, 2011 3.50:1.00     March 31, 2012
3.00:1.00     June 30, 2012 2.75:1.00     September 30, 2012, and as of the last
day of each quarterly period ending thereafter 2.50:1.00

Actual:

 

 

A.

Total Indebtedness of Borrower and its respective Subsidiaries (excluding the
PEX Earn-out) $                       

B.

CASH BASIS EBITDA (from line II.D above) $                       

C.

Taxed actually paid in cash $                        D.

FREE CASH FLOW (line B minus line C) 

$                        E. MAXIMUM LEVERAGE RATIO (line A divided by line D)

                 :1.00 

 

 

Is line E equal to or greater than 1:00?

 



      No, not in compliance     Yes, in compliance

 



2

